DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.
 	The claims 2-9, 11, 18, 19, and 23-30 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-9, 11, 18, 19, and 23-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,069,627 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of U.S. Patent No. 9,069,627 B2 contain(s) every element of claims 2-9, 11, 18, 19, and 23-30 of the instant application and thus anticipate the claim(s) of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. “A later patent claim is not patentably distinct from an earlier patent claim if the later
claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225
USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at
issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46

where a patent application claim to a genus is anticipated by a patent claim to a species within
that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court
of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May
30, 2001). “Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of
the patent. Thus, the generic invention is "anticipated" by the species of the patented invention.
Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding
that an earlier species disclosure in the prior art defeats any generic claim). 4. This court's
predecessor has held that, without a terminal disclaimer, the species claims preclude issuance
of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA
1982). Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under
the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010
(12/3/1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914.  The examiner can normally be reached on Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        

4/10/2021